PER CURIAM.
This is a proceeding under Anders v. California in which the appellant has submitted a pro se brief and the State has filed an answer brief. Appellant first contends that his taped statement should have been suppressed because he had taken pain medication several hours before he gave it. The trial court rejected this claim after hearing testimony from the detective who took the statement, the appellant, and listening to the tape. We affirm on authority of Burns v. State, 584 So.2d 1073 (Fla. 4th DCA 1991).
Assuming appellant’s second point was properly preserved for appellate review, the trial court properly overruled the appellant’s objection to the admission of the bullet shell casing into evidence. The chain of custody was sufficiently established and there was no indication of prob*1255able tampering. See Dodd v. State, 537 So.2d 626 (Fla. 3d DCA 1988).
Affirmed.